Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 02/05/2020. 
Claims 1-18 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 15 and 16 recites the limitation "The method of claim 12, further comprising: determining that the indication has been received if the UE Context Setup Request message, etc. " There is insufficient antecedent basis for this “UE Context Setup Request message” in the claim or base claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1-8, 10, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm Incorporated, ("TxDC Location Signaling for EN-DC," 3GPP Draft (2018)), hereinafter (“Qualcomm”), in view of Huawei  (“Necessary parameters for UE context”, 3GPP TSG RAN WG3 meeting #98, R3-175041, Reno, Nevada, US, Nov.27-Dec.1, 2017), hereinafter (“Huawei”).

Claim 1
Qualcomm implicitly discloses method in a base station central controller coupled to one or more base station, the method comprising: 
determining, by processing hardware, that a UE should perform a reconfiguration with sync procedure; and transmitting, by the processing hardware to the base station DU, a message including [the] cell group configuration IE including a reconfiguration with synchronization IE, to be forwarded to the UE (see section 5.3.5.5.1, the network, e.g. base station controller, configures the UE with one Secondary Cell Group (SCG). For EN-DC, the SCG is configured as specified in TS36.331. The network provides the The UE performs the following actions based on the received CellGroupConfig IE: if the CellGroupConfig IE contains the spCellConfig with Reconfiguration with Sync, performs reconfigurations with Sync and resumes all suspended radio bearers and resume Secondary Cell Group (SCG) transmissions for all radio bearers, if suspended (see pg.2, Section 5.3.5.5.1). 
Qualcomm does not expressly disclose the method is implemented in a base station-CU controlling a base station-DU, as recited in the claim, and the steps of “transmitting, by the processing hardware of a base station-CU to a base station DU, an indication that the UE should perform a reconfiguration with sync procedure; receiving, by the processing hardware of the base station-CU in response to the indication, a cell group configuration IE including a reconfiguration with synchronization IE”.
However implementing Qualcomm’s method in a network architecture comprising a base station central control unit (base station-CU) and associated base station-data distributed units (base station–DU) and said said series of control signaling are obvious in order for a serving base station/base station controller to establish and/or obtain UE related configuration information, e.g. UE context and/or said CellGroupConfig. In particular, Huawei discloses procedures for UE context management for a UE communicating via gNB-CU and associated gNB-DU. Huawei further discloses the purpose of the UE context setup procedure is to establish the necessary overall initial UE context including SRB context, DRB context, etc. (pg.1, Section 8.3.1.1) Huawei further shows a gNB sending UE context setup request to a saving gNB-DU and receiving a UE Context Setup response (see fig. 8.3.1.2-1. That is, a base station controller (gNB-CU) may receive some connection or reconnection request from a UE, via an associated current base station (gNB-DU), send and receive configuration information needed for establishing or reestablishing a connection for a UE, and transmits said configuration information, together with Reconfiguration with Sync IE to the UE, via the current serving gNB-DU. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present patent application to implement the UE configuration process of Qualcomm in a distributed RAN (central gNB-CU and associated distributed gNB-DU), and further including  processes and signaling for establishing, maintaining and communicating UE context and other related configuration information, as taught by Huawei,  so as to enable accurate, efficient and quick service connection/reconnection  establishment of UEs in communications networks conforming to different architecture and associated standards/protocols, and thereby enhances customer experience, as suggested by Huawei.

Claim 2
Qualcomm further teaches the UE receives CellGroupConfig IE that further contains rlc-BearerToAdd/ModLlist, ScellToAdd/Modlist, etc., which may be considered handover preparation information (see section see section 5.3.5.5.1).
Qualcomm does expressly disclose [T]he method of claim 1, wherein the transmitting the indication to the base station DU includes: transmitting, by the processing hardware to the base station DU, a UE Context Setup Request message that includes handover preparation information, and wherein the receiving the cell group configuration UE Context Setup Response message.
However, requesting and receiving said information using a UE Context Setup Request/Response messages is obvious in view of the teachings of Huawei. In particular, Huawei discloses procedures for UE context management for a UE communicating via gNB-CU and associated gNB-DU. Huawei further discloses the purpose of the UE context setup procedure is to establish the necessary overall initial UE context including SRB context, DRB context, etc. (pg.1, Section 8.3.1.1) Huawei further shows a gNB-CU sending UE context setup request message to a serving gNB-DU and receiving a UE Context Setup response message (see fig. 8.3.1.2-1. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present patent application to utilize the readily available and communicated UE context signaling messages in transferring other UE configuration information, such as CellGroupConfig IE  so as to meet the system design requirements, such as considering the size of present message  and associated modification and processing time versus using new and separate which may increase network signaling, etc. 

Claim 3
Qualcomm further teaches the UE receives CellGroupConfig IE that further contains spCellConfig with Reconfiguration with Sync (see section see section 5.3.5.5.1).
Qualcomm does not expressly disclose [T]he method of claim 1, wherein transmitting the indication to the base station DU includes: transmitting, by the processing a UE Context Setup Request message that includes cell group configuration information, and wherein the receiving the cell group configuration IE including the reconfiguration with synchronization IE is in response to the UE Context Setup Request message and included in a UE Context Setup Response message.
However, requesting and receiving said information using a UE Context Setup Request/Response messages is obvious in view of the teachings of Huawei. In particular, Huawei discloses procedures for UE context management for a UE communicating via gNB-CU and associated gNB-DU. Huawei further discloses the purpose of the UE context setup procedure is to establish the necessary overall initial UE context including SRB context, DRB context, etc. (pg.1, Section 8.3.1.1) Huawei further shows a gNB-CU sending UE context setup request message to a serving gNB-DU and receiving a UE Context Setup response message (see fig. 8.3.1.2-1. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present patent application to utilize the readily available and communicated UE context signaling messages in transferring other UE configuration information, such as CellGroupConfig IE  so as to meet the system design requirements, such as considering the size of present message  and associated modification and processing time versus using new and separate which may increase network signaling, etc. 




Qualcomm in view of Huawei further teaches [T]he method of claim 3, wherein transmitting the UE Context Setup Request message is in response to determining that at least one DRB is set up for the UE. (Huawei, pg.1, Section 8.3.1.1, the purpose of the UE context setup procedure is to establish the necessary overall initial UE context including SRB context, DRB context, etc., i.e. establishing context for a setup DRB). 

Claim 5
Qualcomm further discloses [T]he method of claim 1, further comprising: “receiving, by the processing hardware from a master base station, a request to add the base station CU and the base station DU as a secondary base station, the request including cell group configuration information from the master base station; (Section 5.3.5.5.1 in pg. 2; also see section 6.3.2, in pg.4, the CellGroup Config IE is used to configure a master cell group or a secondary cell group (SCG)). The network configures the UE with one Secondary Cell Group (SCG). For EN-DC, the SCG is configured as specified in TS36.331. The network provides the configuration parameters for a cell group in the CellGroupConfig IE, etc., if the CellGroupConfig contains the sCellToAdd/Modlist, the UE perform the SCell addition/modification as specified in 5.3.5.5.9.
Qualcomm does not expressly disclose  “wherein transmitting the indication to the base station DU includes: transmitting, by the processing hardware to the base station DU, a UE Context Setup Request message that includes the cell group configuration information from the master base station, and wherein the receiving the cell group configuration IE including the reconfiguration with synchronization IE is in response to the 
However, requesting and receiving said information using a UE Context Setup Request/Response messages is obvious in view of the teachings of Huawei. In particular, Huawei discloses procedures for UE context management for a UE communicating via gNB-CU and associated gNB-DU. Huawei further discloses the purpose of the UE context setup procedure is to establish the necessary overall initial UE context including SRB context, DRB context, etc. (pg.1, Section 8.3.1.1) Huawei further shows a gNB-CU sending UE context setup request message to a serving gNB-DU and receiving a UE Context Setup response message (see fig. 8.3.1.2-1. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present patent application to utilize the readily available and communicated UE context signaling messages in transferring other UE configuration information, such as CellGroupConfig IE  so as to meet the system design requirements, such as considering the size of present message  and associated modification and processing time versus using new and separate which may increase network signaling, etc. 

Claim 6
Qualcomm in view of Huawei further teaches  [T]he method of claim 1, wherein the base station CU and the base station DU operate as a secondary node (SN) to support dual connectivity (DC) at the UE. (Qualcomm, Section 5.3.5.5.1, the network, e.g. base station controller, configures the UE with one Secondary Cell Group (SCG). For EN-DC, 

Claim 7
Qualcomm in view of Huawei further teaches [T]he method of claim 6, further comprising receiving the indication from a master node (MN), prior to transmitting the indication to the base station DU. (Qualcomm, Section 5.3.5.5.1, the network, e.g. base station controller, configures the UE with one Secondary Cell Group (SCG). For EN-DC, the SCG is configured as specified in TS36.331. The network provides the configurations parameters for a cell group in the CellGroupConfig IE, etc.; also see section 6.3.2, in pg.4, the CellGroup Config IE is used to configure a master cell group or a secondary cell group (SCG)). The network configures the UE with one Secondary Cell Group (SCG). For EN-DC, the SCG is configured as specified in TS36.331. The network provides the configuration parameters for a cell group in the CellGroupConfig IE, etc., if the CellGroupConfig contains the sCellToAdd/Mod list, the UE perform the SCell addition/modification as specified in 5.3.5.5.9.


Qualcomm in view of Huawei further teaches [T]he method of claim 1, wherein the indication is a CG-Configlnfo IE (Qualcomm, Section 5.3.5.5.1, the network, e.g. base station controller, configures the UE with one Secondary Cell Group (SCG). For EN-DC, the SCG is configured as specified in TS36.331. The network provides the configurations parameters for a cell group in the CellGroupConfig IE, etc.).

Claim 9
Qualcomm in view of Huawei further teaches [T]he method of claim 1, including transmitting the indication in a CU to DU RRC Information. (Huawei, figure 8.3.1.2-1 in pg.2 showing gNB-CU and gNB-DU communicating RRC information comprised in the UE context setup messages).

Claim 10
Qualcomm in view of Huawei further teaches [T]he method of claim 1, further comprising: receiving, by the processing hardware from the base station DU, a radio resource control (RRC) request for one of (i) setting up a new RRC connection, (ii) resuming an RRC connection, or (iii) reestablishing an RRC connection, transmitted by the UE; wherein transmitting the message includes generating an RRC command responsive to the request from the UE. (Qualcomm, Section 5.3.5.5.1, The UE performs the following actions based on the received CellGroupConfig IE, etc., resume all suspended radio bears, etc.; also see Huawei, fig. 8.3.1.2-1 in pg.2) 


Qualcomm implicitly discloses method in a base station distributed unit (DU) coupled to a base station central unit (CU), the method comprising: receiving, by processing hardware from a base station CU, an indication that a UE should perform a reconfiguration with sync procedure; generating, by the processing hardware, a cell group configuration IE that includes a reconfiguration with synchronization IE, for the UE; transmitting, by the processing hardware to the base station CU, the cell group configuration IE; receiving, by the processing hardware from the base station CU, a message for the UE including the cell group configuration IE; and transmitting, by the processing hardware to the UE, the message. (Section 5.3.5.5.1, the network, e.g. base station controller, configures the UE, via a serving base station, with one Secondary Cell Group (SCG). For EN-DC, the SCG is configured as specified in TS36.331. The network provides the configurations parameters for a cell group in the CellGroupConfig IE. The UE performs the following actions based on the received CellGroupConfig IE: if the CellGroupConfig IE contains the spCellConfig with Reconfiguration with Sync, performs reconfigurations with Sync and resumes all suspended radio bearers and resume Secondary Cell Group (SCG) transmissions for all radio bearers, if suspended (see pg.2, Section 5.3.5.5.1). That is, the network or base station controller determines the UE should perform reconfigurations with Sync and therefore it is included in said CellGroupConfig message if the UE is so determined.
Qualcomm does not expressly disclose the method is implemented in a base station-DU controlled by a base station-CU, and the specific series of signaling in the claim. 
That is, a base station controller (gNB-CU) may receive some connection or reconnection request from a UE, via an associated current base station (gNB-DU), send and receive configuration information needed for establishing or reestablishing a connection for a UE, and transmits said configuration information, together with Reconfiguration with Sync IE to the UE, via the current serving gNB-DU. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present patent application to implement the UE configuration process of Qualcomm in a distributed RAN (central gNB-CU and associated distributed gNB-DU), and further including  processes and signaling for establishing, maintaining and communicating UE context and other related configuration information, as taught by Huawei,  so as to enable accurate, efficient and quick service connection/reconnection  establishment of UEs in communications networks conforming to different architecture 

Claim 13
Qualcomm in view of Huawei further teaches [T]he method of claim 12, further comprising: receiving, by processing hardware from the UE, an RRC request for one of (i) setting up a new RRC connection, (ii) resuming an RRC connection, or (iii) reestablishing an RRC connection, transmitted by the UE; wherein the message received from the base station CU is an RRC command responsive to the RRC request from the UE. (Qualcomm, Section 5.3.5.5.1, The UE performs the following actions based on the received CellGroupConfig IE, etc., resume all suspended radio bears, etc.). 


Claim 14
Qualcomm further teaches the UE receives CellGroupConfig IE that further contains spCellConfig with Reconfiguration with Sync (see section see section 5.3.5.5.1).
Qualcomm does not expressly disclose [T]he method of claim 12, wherein: the indication is received in a UE Context Setup Request message, and the cell group configuration IE is transmitted in a UE Context Setup Response message.
. However, requesting and receiving said information using a UE Context Setup Request/Response messages is obvious in view of the teachings of Huawei. In particular, Huawei discloses procedures for UE context management for a UE communicating via gNB-CU and associated gNB-DU. Huawei further discloses the purpose of the UE context 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present patent application to utilize the readily available and communicated UE context signaling messages in transferring other UE configuration information, such as CellGroupConfig IE  so as to meet the system design requirements, such as considering the size of present message  and associated modification and processing time versus using new and separate which may increase network signaling, etc. 

Claim 15
Qualcomm as modified implicitly teaches [T]he method of claim 12, further comprising: determining that the indication has been received if the UE Context Setup Request message includes handover preparation information. (Qualcomm, section 5.3.5.5.1, the UE receives CellGroupConfig IE that further contains rlc-BearerToAdd/ModLlist, ScellToAdd/Modlist, etc., i.e. a network controller must have requested and obtained said information; also see Huawei, figure fig. 8.3.1.2-1 in pg.2 showing communizing UE context setup messages).




Qualcomm in view of Huawei implicitly teaches [T]he method of claim 12, further comprising: determining that the indication has been received if the UE Context Setup Request message includes a cell group configuration IE or a CG-Configlnfo IE. (Qualcomm, section 5.3.5.5.1, the network configures the UE, via a serving base station, with one Secondary Cell Group (SCG). For EN-DC, the SCG is configured as specified in TS36.331. The network provides the configurations parameters for a cell group in the CellGroupConfig IE, i.e. a network controller must have requested and obtained said information; also see Huawei, figure fig. 8.3.1.2-1 in pg.2 showing communizing UE context setup messages).

Claim 18
The claim represent the apparatus, base station central controller (CU), recited in and performing the method in claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above. Qualcomm further discloses a network controller comprising an inherent processor configured to provide the UE with the CellGroupConfig IE (see section 5.3.5.5.1 in pg.2; also see Huawei, figure 8.3.1.2-1 in pg.2 showing gNB-CU and gNB-DU as recited, wherein both comprises an inherent processer(s)).

Allowable Subject Matter
3.	Claims 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of the Record:
The background information recited in the specifications of the present application appears to be applicant’s admitted prior art. The background section reads at least in the independent claims 1, 12 and 18 as follows: The background section discloses method in a base station central unit (CU) coupled to one or more base station distributed units (DUs) (par. 0002, base station central unit (CU) coupled to one or more base stations distributed units (DUs)), the method comprising: 
determining, by processing hardware, that a UE should perform a reconfiguration with sync procedure; transmitting, by the processing hardware to a base station DU, an indication that the UE should perform a reconfiguration with sync procedure (par. 0003, The gNB can configure the UE in the RRC_CONNECTED with a certain cell group configuration, which includes such information as RLC bearer configuration, MAC configuration. etc. The cell group configuration can include reconfiguration with synchronization (or sync), which includes serving cell configuration (ServingCellConfigCommon), a new UE identity (Radio Network Temporary Identifier (RNTI)), and timer T304 value configuration. The reconfiguration with sync in some cases includes dedicated random access channel (RACH) configuration (RACH-ConfigDedicated), i.e. the gNB-CU determines whether the UE should perform a reconfiguration with sync based on, for example, the UE requesting “resume” operation, whether UE context information is available for the resume operation, and/or whether dedicated random access channel is provided for random access, etc.,  wherein said configuration information is transmitted from the gNB-CU to the serving gNB-DU;
receiving, by the processing hardware in response to the indication, a cell group configuration IE including a reconfiguration with synchronization IE; and transmitting, by the processing hardware to the base station DU, a message including the cell group configuration IE, to be forwarded to the UE (pars. 0004-0006, In some scenarios, a UE transmits to the gNB-DU a request to activate an RRC connection, e.g., RRCResumeRequest, etc., the gNB-DU transmits the request to the gNB-CU along with a cell group configuration. The gNB-DU includes also the ReconfigurationWithSync information element (IE) in the cell group configuration for the gNB-CU to convey reconfiguration with sync information. The gNB-CU then generates a response to the request to activate an RRC connection and includes the cell group configuration with the ReconfigurationWithSync in the response. Upon receiving the ReconfigurationWithSync IE, the UE resets the MAC entity of the cell group. This causes the UE to consider the Time Alignment timer expired, which in turn causes the UE to consider the uplink unsynchronized).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDI ELHAG/Primary Examiner, Art Unit 2641